DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 5, “bottoms” should be changed to --bottom--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: coupling members in claim 11; depth adjustment mechanism in claim 25; and engagement means in claim 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “wherein a bottom edge of each of the inner sleeve and the outer sleeve lies in more than one plane, the bottom edge having a flat portion and an upwardly sloped portion opposite the flat portion.”
It is unclear which bottom edge, inner sleeve or outer sleeve, is being referred to as having the “flat portion” and “upwardly sloped portion.” A further clarifying amendment is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 32 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).
Claim 32 recites “wherein the drill guide sleeve assembly has a fully retracted position in which the drill guide sleeve assembly is positioned substantially perpendicular to the cranial surface and in the first pivoted position which comprises a fully extended position, the drill guide sleeve assembly is at an acute angle to the cranial surface.” It appears the “cranial surface” is being positively recited as a limitation of the claim.  Applicant is advised to amend the claim to functionally recite the limitation, i.e. “is configured to be positioned,” “is configured to be at an acute angle,” etc.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Piferi et al., U.S. PG-Pub 2014/0066750.
Regarding claim 1, Piferi et al. discloses a cranial drill guide comprising: a housing (1120); and a drill guide sleeve assembly (1200, 1204) pivotally attached to the housing, the drill guide sleeve assembly having at least two degrees of freedom to allow the drill guide sleeve assembly to be moved to a first pivoted position for forming an angled burr hole through a cranial surface (Fig. 1 and paragraph [0036]).
Regarding claim 2, Piferi et al. discloses wherein the housing (1120) has a first side wall and a second side wall coupled to the first side wall with the drill guide sleeve assembly (1200, 1204) being disposed therebetween, wherein a cross member connects a bottom end of the first side wall to a bottom end of the second sidewall with a pivot axis (PA-PA) of the drill guide sleeve assembly being located above the bottom ends of the first side wall and the second side wall (Fig. 1 and examiner annotated Fig. 7 below).

    PNG
    media_image1.png
    599
    512
    media_image1.png
    Greyscale

Regarding claim 4, Piferi et al. discloses wherein the two degrees of freemdom comprises a pivoting motion (rotates about axis PA-PA) and an axial motion of a portion of the drill guide sleeve assembly (along directions E-F) (Figs. 1 and 6).
Regarding claim 15, Piferi et al. further includes a base (1110) to which a bottom of the housing (1120) is rotatably mounted (about axis RA-RA) (Fig. 1).




1 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Truwit, U.S. Patent 6,752,812.
Regarding claims 1 and 14, Truwit discloses cranial drill guide comprising: a housing (232, 3812); and a drill guide sleeve assembly (220, 240) pivotally attached to the housing, the drill guide sleeve assembly having at least two degrees of freedom to allow the drill guide sleeve assembly to be moved to a first pivoted position for forming an angled burr hole through a cranial surface; wherein the housing includes a stabilizing element (3814) having extension radially outward therefrom, the stabilizing element having a through hole (3815 or 3816) for receiving a fastener for detachably securing the drill guide to the cranial surface (Fig. 39).

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samset et al., U.S. PG-Pub 2003/0114876.
Regarding claim 25, Samset et al. discloses a cranial drill guide for guiding a drill comprising: a housing (4, 22); a drill guide sleeve assembly (5, 26) pivotally attached to the housing, the drill guide sleeve assembly having at least two degrees of freedom to allow the drill guide sleeve assembly to be moved to a first pivoted position for forming an angled burr hole through a cranial surface (Fig. 1 and paragraph [0018]; and a depth adjustment mechanism that is part of the drill guide sleeve assembly and is configured to set a maximum insertion position of the drill within the drill guide sleeve assembly and thereby permit a depth of the angled burr hole to be controlled (paragraph [0019]). 


Allowable Subject Matter
Claims 7-9, 11, 12, 1, 20-24, 26-31, 33 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 35 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 35, the prior art of record, alone or in combination, does not disclose a method for forming an angled burr hole through a cranial surface using a cranial drill guide that automatically advances a drill bit when moved from a first position to a first pivoted position as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Gibson whose telephone number is (571)270-5274.  The examiner can normally be reached Monday-Thursday ~6:00 A.M. to 4:00 P.M. (CST).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571) 272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERIC S GIBSON/           Primary Examiner, Art Unit 3775